   Case: 1:21-cv-00989 Document #: 37 Filed: 04/30/21 Page 1 of 1 PageID #:3204




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


DECKERS OUTDOOR CORPORATION,
                                                      Case No. 21-cv-00989
                       Plaintiff,
       v.                                             Judge Mary M. Rowland

SHOP1021070 STORE, et al.,                            Magistrate Judge Sheila M. Finnegan

                       Defendants.

                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Deckers

Outdoor Corporation (“Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

               Defendant Name                                         Line No.
                  pushushu                                               49
                mei63256284                                              72
Dated this 30th day of April 2021.          Respectfully submitted,

                                            /s/ RiKaleigh C. Johnson
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Martin F. Trainor
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law
                                            mtrainor@gbc.law

                                            Counsel for Plaintiff Deckers Outdoor Corporation
